UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MISSOURI

DIVISION
U5 2
) Action Number
Vs. :
Dene M. ude (0) 20-ms -l04 - 61/03 —TAM
Cutis 2 Denels 2)

Michee{ A tdroun (0%) . tn Weare

XHIBIT INDEX

 

v = Offered & admitted w/o objection Ltd = admitted for limited purposes
Ex = offered, but objected to and excluded X = offered & admitted over objection
= admitted, de bene NO = marked, but not offered
WD = offered then withdrawn

Exhibit Action
Number Taken Date Time

| ai X10
2. ke
by

A A

ei

 

Page # ( I CERTIFY that I have this date y 2 [22 received from the Clerk, U.S, District Court, Western District of Missouri, the
following numbered exhibits for which I will hold myself responsible:

Guy (My. AUSA * Enuly Morgen Name

5. gnature ~——

exhibin. int
